Citation Nr: 0709079	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
recurrent subluxation or lateral instability associated with 
service-connected residuals of a left knee injury status post 
surgery.  

2.  Entitlement to a separate rating for x-ray findings of 
arthritis and limitation of flexion associated with service-
connected residuals of a left knee injury status post 
surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in June 2005, and a substantive appeal 
was received in July 2005.   


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury status post surgery are manifested by no more than 
slight subluxation or lateral instability.  

2.  The veteran's service-connected residuals of a left knee 
injury status post surgery are also manifested by x-ray 
findings of arthritis and pain with limitation of flexion to 
approximately 130 degrees, but with no limitation of 
extension.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for recurrent subluxation or lateral 
instability associated with the veteran's service-connected 
residuals of a left knee injury status post surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5257 (2006).

2.  The criteria for entitlement to a separate disability 
evaluation of 10 percent, but no higher, for limitation of 
flexion to 120 degrees manifested by pain associated with the 
veteran's service-connected residuals of a left knee injury 
status post surgery have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in January 2005.  That same month, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the January 2005 VCAA 
notice preceded the April 2005 RO rating decision, there is 
no defect with respect to the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
January 2005 in which it advised the appellant of what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records.  The veteran has 
been afforded a VA examination.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a left knee 
injury status post surgery warrant a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board first notes that the RO has assigned a 10 percent 
rating under the provisions of Diagnostic Code 5257.  Under 
this regulatory provision, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  The Board is somewhat perplexed by the RO's use 
of this Code since the RO indicated in the June 2005 
statement of the case that there was no evidence of recurrent 
subluxation or lateral instability.  Nevertheless, the RO 
used this Code.  The Board notes that the veteran has 
complained that his left knee buckles, and perhaps the RO 
viewed this as evidence of instability.  At any rate, there 
is clearly no persuasive evidence of more than slight 
instability.  As further noted below, VA examination showed 
the collateral ligaments to be stable with no evidence of 
laxity and the cruciate ligaments appeared to be stable with 
less than 1/8 inch of motion.  The preponderance of the 
evidence is against assignment of a rating in excess of the 
current 10 percent under Code 5257.  

However, as hereinafter explained, the Board finds that a 
separate 10 percent rating is warranted under Codes 5003, 
5260 for evidence of minimal limitation of flexion due to 
pain. 

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. NOTE 
(2):  The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

The Board notes that the law permits separate ratings for 
arthritis and instability of a knee.  Specifically, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).

The veteran underwent a VA examination in April 2005.  He 
complained of knee "giving out" (buckling unexpectedly 
while walking).  He also complained of chronic pain.  He has 
had surgery on his knee twice, and he had three treatments of 
synvisc injections in September 2003.  They provided some 
relief, but only lasted three to four months.  He is 
currently taking 2400 mg. of Motrin per day and wears a brace 
to prevent buckling.  Flare-ups occur subsequent to his knee 
buckling.  The flare-ups last one to two days.  He stated 
that he was out from work for approximately 10 days in the 
last year.  There is no history of patellar dislocation, 
gout, or rheumatoid disease.  The disability has prevented 
him from exercising as much as he used to, and consequently, 
he reports having gained weight.  

Upon examination, no edema was noted.  There was no redness 
suggestive of infection.  There was a slight amount of fluid 
palpable in the prepatella pouch.  Range of motion studies 
showed flexion from 0 to 130 degrees; and extension to 0 
degrees.  Collateral ligaments appeared to be stable with no 
laxity or sudden pain.  Crucial ligaments appeared to be 
stable with less than a 1/8 inch of motion of the tibial 
plateau.  McMurray's test was negative.  X-rays showed 
degenerative changes in the patella femoral compartment with 
decrease in the spacing.  There were mild degenerative 
changes present in the tibial spine of both the medial and 
lateral compartments.  Joint spacing was preserved in the 
medial and lateral compartments.  No loose bodies were seen 
and no additional degenerative changes were noted.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board further notes that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  

After reviewing the medical evidence, the Board notes that 
there is radiological evidence of degenerative changes.  
Moreover, there is some evidence of limitation of flexion to 
130 degrees.  Normal flexion of the knee is to 140 degrees, 
and normal extension of the knee is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Although there must be limitation of 
flexion to 45 degrees to warrant a 10 percent rating under 
Code 5260, the provisions of Code 5003 do allow for 
assignment of a 10 percent rating where there is x-ray 
evidence of arthritis and some limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The Board 
finds that a separate 10 percent rating for limitation of 
flexion is warranted under such provision.  

However, a higher rating is not warranted for limitation of 
flexion.  In order to warrant a rating in excess of 10 
percent for limitation of motion due to arthritis, the 
veteran's disability would have to be manifested by flexion 
limited to 30 degrees (Diagnostic Code 5260); or extension 
limited to 15 degrees (Diagnostic Code 5261).  The veteran's 
range of motion is not so limited.  At his April 2005 
examination, he achieved flexion from 0 to 130 degrees; and 
extension to 0 degrees.  A separate rating is also not 
warranted for limitation of extension since no such 
limitation has been shown. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges the veteran's 
contention that he has missed 10 days of work in the past 
year due to his left knee disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 10 percent for recurrent 
subluxation or lateral instability associated with residuals 
of a left knee injury status post surgery is not warranted.  
To this extent, the appeal is denied. 

Entitlement to a separate rating of 10 percent, but no more, 
for x-ray findings of arthritis and limitation of flexion 
associated with the service-connected residuals of a left 
knee injury status post surgery is warranted.  To this 
extent, the appeal is granted, subject to applicable laws and 
regulations governing awards of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


